Order entered June 5, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01345-CV

         ASHTON GROVE LC, W. DOW HAMM III CORP., ET AL., Appellants

                                               V.

                           JACKSON WALKER L.L.P., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-07411

                                           ORDER
       By order entered May 2, 2014, we abated this appeal for settlement purposes and directed

the parties to file either a status report or motion to dismiss by June 9, 2014. On May 28, 2014,

the parties filed a motion to dismiss. Accordingly, we REINSTATE the appeal. The motion to

dismiss is being determined separately.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE